Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-14 in the reply filed on 5/10/2022 is acknowledged. 

Claim Objections
Claims 6-14 objected to because of the following informalities:  
The preamble of claims 6-14 should recite “the wireless infrastructure apparatus”
Claims 6,8, 11-14 should depend in claim 5.
Claim 6 further recites “wherein the at least one reflectarray includes a first reflectarray and a second reflectarray each positioned to receive incident waves from the radio transmitter and reflect the incident waves into a first area and second area” should be “wherein at least one reflectarray includes a first reflectarray and a second reflectarray each positioned to receive incident waves from a radio transmitter and reflect the incident waves into a first area and second area”

Claim 7 recites “wherein the first reflectarray has a first directivity and the second reflectarray has a second directivity” should be “wherein a first reflectarray has a first directivity and a second reflectarray has a second directivity”.  Or claim 7 should depend in claim 6, where claim 6 teaches “a first reflectarray and a second reflectarray”.

Claim 7 further recites “...wherein the reflector elements are meta-structure elements” should be “...wherein the plurality of reflector elements are meta-structure elements”.

Claim 9 recites “the set of reflector elements” should be “a set of reflector elements”.

Claim 11 recites “the set of reflector elements” should be “a set of reflector elements”.

Claim 14 recites “the directivity” should be “a directivity”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the LOS area" in page 42.
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,11 are rejected under 35 U.S.C. 103 as being unpatentable over Devaraj et al. US 2019/0101640 in view of Hand et al. US 2015/0102973 

Reclaim 5
Devaraj discloses a wireless infrastructure apparatus (abstract), comprising (detailed fig.9a): 
a substrate (904); a reflectarray layer on the substrate (para#84-85), the reflectarray layer (para#84-85) comprising a plurality of reflector elements (910; abstract); failed to explicitly teach an overlay.
However, Hand teaches an overlay (para#24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the wireless infrastructure apparatus of Devaraj as taught by Hand and an overlay.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the wireless infrastructure apparatus of Devaraj as taught by Hand and an overlay for the benefit of enabling fabrication of elements on a wafer such that each element is approximately equal to each other (para#24).

Reclaim 11
Hand discloses wherein the set of reflector elements is selected from a catalog of reflectarray configurations (para#15, flat or curved).

Claims 6,8 are rejected under 35 U.S.C. 103 as being unpatentable over 20190101640 in view of Hand et al. US 2015/0102973 in further view of Maruyama et al. US 20130229296

Reclaim 6
 The modified invention failed to explicitly teach wherein the at least one reflectarray includes a first reflectarray and a second reflectarray each positioned to receive incident waves from the radio transmitter and reflect the incident waves into a first area and second area.  
Maruyama discloses (fig.9; para#8,75) wherein the at least one reflectarray includes a first reflectarray (M1) and a second reflectarray (M2) each positioned to receive incident waves (para#75 teaches receiving incident radio waves) and reflect the incident waves into a first area and second area (fig. 9 shows reflecting at different angles).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Maruyama and wherein the at least one reflectarray includes a first reflectarray and a second reflectarray each positioned to receive incident waves from the radio transmitter and reflect the incident waves into a first area and second area.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Maruyama and wherein the at least one reflectarray includes a first reflectarray and a second reflectarray each positioned to receive incident waves from the radio transmitter and reflect the incident waves into a first area and second area for the benefit of enabling of adjusting angles of reflection (para#75-77).

Reclaim 8
Maruyama discloses (fig.1) wherein the at least one reflectarray has reciprocal directivity for user signals received from outside the LOS area (block by building; para#2) and reflect the user signals to the radio transmitter (fig.2, para#60).

Claims 7,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0101640 in view of 2015/0102973 in further view of Maruyama et al. US 2015/0022414

Reclaim 7
The modified invention failed to explicitly teach wherein the first reflectarray has a first directivity and the second reflectarray has a second directivity, and wherein the reflector elements are meta-structure elements. 
However, Maruyama discloses (fig.11) wherein the first reflectarray has a first directivity (angle) and the second reflectarray has a second directivity (para#112, 123-124, 132 teach plurality of reflectarray different angular directions), and wherein the reflector elements are meta-structure elements (para#2 metamaterial; well known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Maruyama and wherein the first reflectarray has a first directivity and the second reflectarray has a second directivity, and wherein the reflector elements are meta-structure elements. 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Maruyama and wherein the first reflectarray has a first directivity and the second reflectarray has a second directivity, and wherein the reflector elements are meta-structure elements for the benefit of determining spacing between elements (para#128,132).


Reclaim 9
Maruyama discloses wherein the set of reflector elements comprise a first size element and a second size element different from the first size element (fig. 16B shows different sizes of elements; para#163).

Reclaim 10
Maruyama discloses (fig.11) wherein the at least one reflectarray comprises a first grouping of reflector elements having a first directivity and a second grouping of reflector elements having a second directivity (para#112,123-124, 132 teach plurality of groups, each of groups includes elements with different phase angle).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 2019/0101640 in view of 2015/0102973 in further view of Rakib et al. US 2017/0040711

Reclaim 12
The modified invention failed to explicitly teach wherein the overlay is selected from a catalog of overlays.
However, Rakib discloses wherein the overlay is selected from a catalog of overlays (claim 27; para#101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify combined invention as taught by Rakib and wherein the overlay is selected from a catalog of overlays. 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify combined invention as taught by Rakib and wherein the overlay is selected from a catalog of overlays for the benefit of enabling isolation between metamaterials (para#101).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 2019/0101640 in view of 2015/0102973 in further view of Georgiadis et al. US 2012/0162010


Reclaim 14
The modified invention failed to explicitly teach wherein the reflectarray is a passive reflector, in a fixed position.
However, Georgiadis discloses wherein the reflectarray is a passive reflector (abstract; para#25), in a fixed position (reflectarray is an antenna system fixed certain position (not movable as mobile device) for reflecting signal. fig.1; furthermore, it is well known that in a fixed position
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Georgiadis and wherein the reflectarray is a passive reflector, in a fixed position. 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined invention as taught by Georgiadis and wherein the reflectarray is a passive reflector, in a fixed position for the benefit of enabling isolation between metamaterials (para#101).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631